 



Exhibit 10.21.1
AMENDMENT TO
COLONIAL PROPERTIES TRUST
EMPLOYEE SHARE PURCHASE PLAN
     This Amendment (the “Amendment”) to the Colonial Properties Trust Employee
Share Purchase Plan, as amended, is entered into as of October 25, 2006 by the
Board of Trustees (the “Board”) of Colonial Properties Trust (the “Company”).
     WHEREAS, the Colonial Properties Trust Employee Share Purchase Plan (the
“Plan”) was approved and adopted by the Board on April 24, 1997; and
     WHEREAS, the Board previously amended the Plan to eliminate the discount
provided on the price of shares purchased under the Plan.
     NOW, THEREFORE, in accordance with Section 18 of the Plan, the Plan is
hereby further amended in the following respect:
     1. Section 11 (ISSUANCE OF SHARE CERTIFICATES; TRANSFER RESTRICTIONS) of
the Plan is hereby amended to delete the following phrase:
; provided further, that Shares purchased for a Participant’s account with
payroll deductions may not be sold, pledged, hypothecated, or otherwise
transferred by such Participant during the six months following the allocation
of such Shares to the Participant’s account, other than by will, in accordance
with the laws of descent and distribution, or pursuant to a domestic relations
order, and therefore no share certificate representing any such Shares will be
issued to a Participant during such six-month period
     2. All capitalized terms used and not defined herein shall have the
meanings assigned to them in the Plan.
     3. Except as expressly amended hereby, the Plan remains in full force and
effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by
the undersigned, a duly authorized officer of the Company, as of the date first
set forth above and made effective as of January 26, 2004.

            COLONIAL PROPERTIES TRUST
      By:   /s/ John P. Rigrish      Name:   John P. Rigrish      Title:   Chief
Administrative Officer     

            COLONIAL REALTY LIMITED PARTNERSHIP
      By:   Colonial Properties Trust, as general partner    

                  By:   /s/ John P. Rigrish      Name:   John P. Rigrish     
Title:   Chief Administrative Officer     

 